       Case: 3:18-cv-02652-JJH Doc #: 28 Filed: 02/14/20 1 of 8. PageID #: 397




                     IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 Robie Gaston,                               :       Case No: 3:18-cv-02652-JJH
                                             :
        Plaintiff,                           :
                                             :       Judge: Jeffrey J. Helmick
 v.                                          :
                                             :
 Finance System of Toledo, Inc.,             :       Defendant Finance System of Toledo,
                                             :       Inc.'s Reply in Support of Motion for
        Defendant.                           :       Summary Judgment
                                             :

        Now comes Defendant Finance System of Toledo, Inc. (“FST”) and provides the

following for its reply in support of its motion for summary judgment. This Court should

grant FST’s motion for summary judgment.

      A. Standing

        Plaintiff clearly has no standing. He has no evidence to show injury, since he

admits that he only filed this case to turn the letter into money. See Gaston Depo., p. 33,

lines 1-10. Plaintiff argues that he has a “concrete interest to be free from deceptive

information…” See ECF Doc. # 27, Page ID # 384. But this does not mean that he suffered

an injury. As addressed by the Sixth Circuit in Lyshe v. Levy, a plaintiff must have more

than alleged violations of law. With no concrete injury, there is no standing. Lyshe v. Levy,

854 F.3d 855, 859 (6th Cir. 2017).

        Here, Plaintiff comes armed only with FST’s alleged procedural violation of the

FDCPA: i.e., FST allegedly provided him with “deceptive information.” Yet, Plaintiff freely

admits that he has no damages and has not been harmed as a result of receiving the letters

at issue. Gaston Depo., p. 58, lines 13-24 and p. 59, lines 1-9.




                                                 1
       Case: 3:18-cv-02652-JJH Doc #: 28 Filed: 02/14/20 2 of 8. PageID #: 398




       Plaintiff relies on Buchholz v. Tanick, No. 1:18-CV-607, at *1 (W.D. Mich. Sep. 27,

2018), but it supports FST’s position: Plaintiff has no injury and no standing. In Buchholz,

the plaintiff received two letter from a debt collector with alleged “misrepresentations.”

Id. at *2. The plaintiff in Buchholz articulated that “[he] felt an undue sense of anxiety

that he would be subjected to legal action if prompt payment was not made” Id. at *2.

Even with a “sense of anxiety,” the Buchholz court dismissed the case due to a lack of

standing because:

   • “Plaintiff fails to state how his sense of anxiety was anything other than the anxiety

        he would feel in facing debt collection”; and

   •    Plaintiff failed to plead “a concrete injury that is fairly traceable to Defendant and

        has not alleged how Defendant engaged in any unlawful behavior.”

Id. at pp.3-4 (emphasis in original).

            Here, Plaintiff freely admits his lack of damages, noting that his only

motivation is to turn the letter into money. See Gaston Depo., p. 33, lines 1-10. Plaintiff

does not allege that the amount stated on the letter was inaccurate. Instead, he looks to

the vague allegation that the itemizations showing “.00” might somehow mean something

other than zero. But the letter at issue was an accurate portrayal of the account at the time

it was sent. “[Z]ero means zero.” See Depo. of Nancy Quiroga, p. 59, line 19.

   B. FST’s Intent is Irrelevant – the Letter was Accurate.

        Next, Plaintiff FST’s supposed lack of intent to add interest or other charges to the

“account balance.” First, this is a red-herring as a FST’s “intent” does not matter. Second,

Plaintiff’s memorandum tellingly fails to include quotations from FST’s deposition

testimony. Here is the full testimony regarding FST’s “intent.”




                                              2
     Case: 3:18-cv-02652-JJH Doc #: 28 Filed: 02/14/20 3 of 8. PageID #: 399




       Plaintiff’s Counsel, Mr. Volheim: Okay. And how much interest was

       added at the time the letter was sent?

       FST Representative Nancy Quiroga: Zero.

       Mr. Volheim: And how much under the category of Other was Finance

       System of Toledo seeking to collect?

       Nancy Quiroga: As a snapshot of this letter?

       Mr. Volheim: Correct.

       Nancy Quiroga: 734.16 on that account.

       Mr. Volheim: Okay. From January 15th, 2018, to the current, has any

       additional amount been added to the value of $734.16?

       Nancy Quiroga: No.

       Mr. Volheim: At the time the January 15th, 2018 correspondence was sent,

       did Finance System of Toledo intend to add any interest with regards to this

       account?

       Nancy Quiroga: This is a snapshot at that time, so no.

       Mr. Volheim: Did Finance System of Toledo, at the time this letter was

       sent, intent to add any other charges when the correspondence was sent?

       Nancy Quiroga: Again, it’s a snapshot at this time of zero.

See Depo. of Nancy Quiroga, p. 57, lines 4-24.

       The letter was a “snapshot” of the account, nothing more. The letter did not predict

the future. It was not a crystal ball. But “at the time the letter was sent” the letter said

what it intended to say. The letter did not intend to say something else. At the time the

letter was sent, there was no missed intention to include a positive value for “interest” or




                                              3
      Case: 3:18-cv-02652-JJH Doc #: 28 Filed: 02/14/20 4 of 8. PageID #: 400




“other” charges because neither of those types of charges had yet been accrued on the

account.

       Plaintiff’s attempt to twist Ms. Quiroga’s words to fit his allegations is

disingenuous. It encourages this Court to believe that two things cannot be true at once.

Here, the following statements are both true and accurate at the same time:

       1. At “the time the letter was sent”, the “interest” and “other” charges were static

           numbers because they represented a “snapshot” of the accounts. See Depo. of

           Nancy Quiroga, p. 59, lines 4-24.

       2. If and when the Account is reduced to a judgment (or if Plaintiff were to send a

           bad check as payment), there could be interest or “other” amounts to add into

           the letter.

       The undisputed evidence shows that The Toledo Clinic has placed accounts with

FST for servicing after the debtors' liability on those accounts has been reduced to

judgment. Quiroga Affidavit, ¶ 7 (ECF Doc. # 26-2). On those occasions, the judgments

often include interest and court costs. Id., at ¶ 8. Thus, if Plaintiff’s accounts are reduced

to judgment, FST's written correspondence to him could itemize the awarded interest in

the "Interest" itemization field and any awarded court costs in the "Other" itemization.

Id., at ¶ 9. Finally, FST may populate the "Other" field with any amount authorized by law

concerning a dishonored check. Id., at ¶ 10.

     Despite this obvious understanding of the letter, Plaintiff argues that there are “two

reasonable interpretations of the itemization” by citing cases that do not apply. First,

Plaintiff looks to Tylke v. Diversified Adjustment Service, Inc., which was being reviewed

under a motion to dismiss standard, and thus, no evidence beyond the pleadings was

included in this review. Tylke v. Diversified Adjustment Serv., Inc., No. 14-CV-748, at *1


                                               4
       Case: 3:18-cv-02652-JJH Doc #: 28 Filed: 02/14/20 5 of 8. PageID #: 401




(E.D. Wis. Oct. 28, 2014). Here, this Court has the benefit of evidence showing that the

letter was an accurate “snapshot” and the accounts could incur “interest” or “other”

amounts in the future.

       Likewise, Plaintiff looks to Wood v. Allied Interstate, LLC, where the court found

that

        the letter reasonably could be read to imply that such charges would begin
        to accrue if Wood did not pay the debt. Why, after all, would Allied include
        a column for fees and collection charges, and insert a dollar figure ($0.00),
        if not to suggest that that such fees and costs might possibly accrue in the
        future?

Wood v. Allied Interstate, LLC, 17 C 4921, at *5 (N.D. Ill. June 13, 2018). But the Wood

court specifically made this finding in light of Seventh Circuit precedent that a "dunning

letter is false and misleading if it impl[ies] that certain outcomes might befall a

delinquent debtor when, legally, those outcomes cannot come to pass." Id. (emphasis

added) citing Boucher v. Fin. Sys. of Green Bay, Inc., 880 F.3d 362, 367 (7th Cir. 2018)

(emphasis in original). This is the same for the other cases cited by Plaintiff. See Lemke

v. Escallate, LLC, 374 F. Supp. 3d 727, 731-732 (N.D. Ill. Mar. 19, 2019) (“A

straightforward way for it to proceed is by eliminating the zero-interest balance line from

collection letters for accounts,     like this one, on which no interest may possibly

accumulate.”); see also Duarte v. Client Servs., No. 18 C 1227, at *6 (N.D. Ill. Mar. 29,

2019) (emphasis added); Driver v. LJ Ross Assocs., Inc., No. 3:18-cv-00220-MPB-RLY,

at *5 (S.D. Ind. Aug. 28, 2019) (“Driver plausibly alleges that LJ Ross was not permitted

to charge him interest and other charges.”)(emphasis added).

        Here, interest and “other” amounts are not foreclosed on Plaintiff’s accounts. This

is what distinguishes this case from Wood, Duarte, and Driver, supra. See Affidavit of

Nancy Quiroga, ¶¶ 8-10. Plaintiff has no evidence to the contrary. There is no dispute on


                                              5
         Case: 3:18-cv-02652-JJH Doc #: 28 Filed: 02/14/20 6 of 8. PageID #: 402




this point, and this pillar of Plaintiff’s case (that interest and other amounts were forever

barred) turned out to be false. The letter was true, accurate, and not misleading.

   C. Materiality

          Finally, the alleged violation was not “material.” Plaintiff complains that the terms

“interest” and “other” charges were material because they “would alter a consumer’s

decision-making process by encouraging Plaintiff to pay the debt immediately.” See ECF

Doc. # 27, Page ID # 394. But this is not the standard that was used in the case cited by

Plaintiff. See Lox v. CDA, Ltd., 689 F.3d 818, 825 (7th Cir. 2012) (statement regarding

attorney’s fees (which were never recoverable) was material because it was misleading

and would change the consumer’s decision-making process).

          To “mislead” is defined “to lead in a wrong direction or into a mistaken action or

belief        often     by      deliberate      deceit.”     See       https://www.merriam-

webster.com/dictionary/mislead, accessed Feb. 12, 2020. Thus, if Plaintiff had the true

understanding that although no “interest” or “other” charges had been applied to the

account at the time of the Jan. 15, 2018 letter, but that “interest” or “other” charges could

be added by way of statutory interest, court costs, or fees on dishonored checks, he was

not misled.

   D. Conclusion

     The FDCPA was enacted to “eliminate abusive debt collection practices by debt

collectors”. 15 U.S.C. § 1692(e). There is simply nothing “abusive”, unfair, misleading, or

confusing about the FST letter. The letter was truthful, accurate, and not misleading. FST

respectfully requests that this Court grant it summary judgment as to all remaining

claims.

                                             Respectfully submitted,


                                                6
Case: 3:18-cv-02652-JJH Doc #: 28 Filed: 02/14/20 7 of 8. PageID #: 403




                                /s/Zachary P. Elliott
                                Boyd W. Gentry (0071057)
                                Zachary P. Elliott (0090057)
                                Law Office of Boyd W. Gentry, LLC
                                4031 Colonel Glenn Highway, First Floor
                                Beavercreek, OH 45431
                                Tel. (937) 839-2881
                                Fax (800) 839-5843
                                bgentry@boydgentrylaw.com
                                zelliott@boydgentrylaw.com
                                Counsel for Finance System of Toledo, Inc.

                                James S. Nowak (0012890)
                                4808 N. Summit St.
                                Toledo, Ohio 43611
                                Phone: (419) 726-2605
                                Fax: (419) 726-1549
                                Counsel for Finance System of Toledo, Inc.




                                   7
     Case: 3:18-cv-02652-JJH Doc #: 28 Filed: 02/14/20 8 of 8. PageID #: 404




                               Certificate of Service

     I hereby certify that a true and accurate copy of the foregoing Defendant Finance
System of Toledo, Inc.'s Reply in Support of Motion for Summary Judgment has been
served by the Court's CM/ECF service to all counsel of record on February 14, 2020.

                                       /s/Zachary P. Elliott
                                       Zachary P. Elliott (0090057)




                                          8
